Citation Nr: 1736115	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer, currently evaluated as 10 percent disabling prior to September 8, 2016, and as 40 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran had active duty service from January 1948 to December 1953 and December 1954 to September 1969.  He died in April 2017.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned the Veteran an initial disability rating of 10 percent for residuals of prostate cancer.  The Veteran timely appealed that decision during his lifetime.

Historically, this matter was remanded by the Board in July 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a November 2016 rating decision, the Veteran was awarded a 40 percent disability rating, effective September 8, 2016.  As this rating is less than the maximum benefit available, and the Veteran did not indicate satisfaction with the rating assigned, the appeal remained pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2017, VA was notified that the Veteran died on April [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the Veteran died during the pendency of this appeal.  The Board was first informed of the Veteran's death in June 2017, when it received a copy of the Veteran's death certificate.  Subsequently, in August 2017, the Veteran's representative filed a Motion to Dismiss the Appeal Due to Death of the Appellant.  

As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

Further, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).



[CONTINUED ON NEXT PAGE]




ORDER

The appeal is dismissed.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


